—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated August 4, 1999, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
A rear-end collision with a stopped vehicle creates a prima facie case of liability with respect to the operator of the moving vehicle and imposes the duty on the operator of the moving vehicle to come forth with an adequate, non-negligent explanation for the accident (see, Power v Hupart, 260 AD2d 458; Danza v Longieliere, 256 AD2d 434; Mundo v City of Yonkers, 249 AD2d 522).
In this case, there are triable issues of fact as to whether the individual defendant failed to maintain a safe distance and whether the plaintiffs’ vehicle stopped suddenly, thereby contributing to the accident (see, Migdol v Striker, 215 AD2d 358; Tann v Herlands, 224 AD2d 230; DeCosmo v Hulse, 204 AD2d 953). Accordingly, the court properly denied the plaintiffs’ motion for partial summary judgment. Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.